UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 14, 2007 Opexa Therapeutics, Inc. (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation) 001-33004 (Commission File Number) 76-0333165 (I.R.S. Employer Identification No.) 2635 N. Crescent Ridge Drive The Woodlands, Texas (Address of Principal Executive Offices) 77381 (Zip Code) Registrant’s telephone number, including area code:(281) 272-9331 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 14, 2007 Registrant filed its Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007. On August 14, 2007, Registrant announced its results of operations in a press release.A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (c) Exhibit 99.1 The following exhibit is to be filed as part of this 8-K: Exhibit No. Description 99.1 Press release issued August 14, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPEXA THERAPEUTICS, INC. By: /s/David B. McWilliams David B. McWilliams President and Chief Executive Officer DATE:October 3, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press release issued August 14, 2007
